                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                   4:20CV3118

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

CITY OF LINCOLN,

                     Defendant.


       On May 24, 2021, the court entered a judgment of dismissal after finding that
Plaintiff’s Second Amended Complaint fails to state a claim upon which relief may
be granted, and that Plaintiff’s action is frivolous. (See Filings 112, 113.) Since then,
Plaintiff has made numerous filings, many of which have already been addressed by
the court. The court will now address Filings 127 through 131.

       In Filing 127, Plaintiff requests free copies of all filings in this matter. As
Plaintiff has been previously advised (see Filing 33, Memorandum and Order
entered on December 11, 2020), the statutory right to proceed in forma pauperis does
not include the right to receive copies of documents without payment. See 28 U.S.C.
§ 1915; see also Haymes v. Smith, 73 F.R.D. 572, 574 (W.D.N.Y. 1976) (“The
generally recognized rule is that a court may not authorize the commitment of federal
funds to underwrite the necessary expenditures of an indigent civil litigant’s action.”
(citing Tyler v. Lark, 472 F.2d 1077, 1078 (8th Cir. 1973)). Plaintiff’s request for
copies therefore will be denied.

      In Filings 128, 129, 130, and 131, Plaintiff has requested reconsideration of
the court’s final order and judgment. Because Plaintiff has not indicated which
provision of the Federal Rules of Civil Procedure he is relying upon in making these
motions, they may be treated either as Rule 59(e) motions to alter or amend judgment
or as Rule 60(b) motions for relief from judgment. See Sanders v. Clemco Indus.,
862 F.2d 161, 168 (8th Cir. 1988). But whichever rule is applied, the motions fail.
      Rule 59(e) motions serve the limited function of correcting manifest errors of
law or fact or to present newly discovered evidence. United States v. Metro. St. Louis
Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006). Such motions cannot be used to
introduce new evidence, tender new legal theories, or raise arguments which could
have been offered or raised prior to entry of judgment. Id.

      Under Rule 60(b), a court may grant a party relief from a judgment for the
following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect;

      (2) newly discovered evidence that, with reasonable diligence, could not have
      been discovered in time to move for a new trial under Rule 59(b);

      (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation,
      or misconduct by an opposing party;

      (4) the judgment is void;

      (5) the judgment has been satisfied, released or discharged; it is based on an
      earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or

      (6) any other reason that justifies relief.

Fed.R.Civ.P. 60(b). Relief under the catchall provision, Rule 60(b)(6), is available
only in “extraordinary circumstances.” Buck v. Davis, 137 S. Ct. 759, 777–78 (2017)
(quoting Gonzalez v. Crosby, 545 U.S. 524 (2005)).

       Upon consideration of Plaintiff's motions, the court concludes Plaintiff has
not demonstrated any legitimate reason for altering, amending, or otherwise
obtaining any relief from the court’s judgment of dismissal. He has not shown that
the dismissal was the result of manifest error of law or fact nor has he presented any
“extraordinary circumstances” justifying relief. Thus, Plaintiff has failed to establish
sufficient grounds for setting aside the court’s judgment under Rule 59(e) or Rule
60(b).

                                           2
      IT IS THEREFORE ORDERED:

      1.    Plaintiff’s motion for copies (Filing 127) is denied.

      2.    Plaintiff’s motions for reconsideration (Filings 128, 129, 130, and 131)
are denied.

      Dated this 24th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
